In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting “insertion unit” in claims 1-10 defined as a tubular part with objective lens and hollow light guide region in [0023] of in the instant Specification; “storage unit” in claims 5, 6, and 10 defined as capable of storing pixel data in [0015].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doguchi et al. (U.S. Publication 2005/0010081, hereinafter “Doguchi”) and in further view of Kouno et al. (U.S. Publication 2018/0013989, hereinafter “Kouno”).
As to Claim 1, Doguchi discloses an endoscope device (1) in [0039] and Fig. 1 comprising:
an insertion unit (11) in [0042] configured to be inserted into a body cavity and guide light from an object;
an illumination device (5) in [0040] attached to the insertion unit and illuminating the object; and
(2) in [0039] and (19) in [0044] having an imaging element “charge multiplying detector” in [0076]-[0078], the imaging element receiving light reflected from the object and guided by the insertion unit via (12) in [0045] and outputting imaging signals of the object, the insertion unit and the illumination device being able to be attached to the imaging device, the imaging device being able to be grasped and earned by a human hand,
wherein the imaging device has a mounting part (15) in [0044] that incorporates the imaging element and a grasping part proximal to (15) along (11) that is grasped and carried by the human hand, and a cross-sectional area of the mounting part perpendicular to an optical axis (longitudinal axis) is equal to or larger than a cross-sectional area of the grasping part perpendicular to the optical axis.
As to Claim 2, Doguchi disclose an endoscope device (1) in [0039] and Fig. 1 comprising:
an insertion unit (11) in [0042] configured to be inserted into a body cavity and guide light from an object;
an illumination device (5) in [0040] attached to the insertion unit and illuminating the object; and
an imaging device (2) in [0039] and (19) in [0044] having an imaging element “charge multiplying detector” in [0076]-[0078], the imaging element receiving light reflected from the object and guided by the insertion unit via (12) in [0045] and outputting imaging signals of the object, the insertion unit and the illumination device being able to be attached to the imaging device, the imaging device being able to be grasped and carried by a human hand.
As to Claim 6, Doguchi disclose an endoscope device (1) in [0039] and  Fig. 1 comprising:
an insertion unit (11) in [0042] configured to be inserted into a body cavity and guide light from an object;
an illumination device (5) in [0040] attached to the insertion unit and illuminating the object;
an imaging device (2) in [0039] and (19) in [0044] having an imaging element “charge multiplying detector” in [0076]-[0078], the imaging element receiving light reflected from the object and guided by the insertion unit via (12) in [0045] and outputting imaging signals of the object, the insertion unit and the illumination device being able to be attached to the imaging device, the imaging device being able to be grasped and carried by a human hand;
(3) in [0039] and (29) in [0055] having a storage unit (22) in [0055] that stores pixel data provided from the imaging device and an image processing unit (21) in [0055] that creates frame data from the pixel data, processes the frame data, and uses digital zooming “electronic zooming” in [0114] and [0307] for magnification adjustment on the frame data; and
a display device that (6) in [0039] displays the frame data created by the image processing unit on a large screen,
wherein the object can be focused with a distance of 1 to 15 cm as the endoscope is moved during normal operation to vary distance to the object between a distal end of the insertion unit and the object.
As to Claims 1, 2, 4-6, 9, and 10, Doguchi does not specifically disclose 8K resolution. Kouno teaches in the analogous field of endoscopy that an imaging device is equipped with 8K-level or higher-level pixels arranged in a matrix form in [0048]. As to Claim 2 in particular, Doguchi teaches that a pixel pitch is variable with lower and higher bounds beyond “2.8 µm or more and 3.8 µm or less” being utilized to achieve various resolutions in [0050]. It would have been obvious to one of ordinary skill in the art at the time of invention that multiple resolutions as supported by hardware could be used to fulfill the same function with predictable results (Kouno, [0048]-[0050]).
As to Claim 4, Doguchi disclose the endoscope device as recited in any one of claim 1, wherein the insertion unit has a lens system that includes an objective lens (17) in [0048] providing a view angle of 80 degrees or more (as the endoscope is moved in different positions) and a diffusion layer (16) in [0046] that diffuses light supplied from the illumination device and outputs the diffused light to the object.
As to Claim 5, Doguchi disclose the endoscope device as recited in any one of claim 1, wherein the imaging device has an A/D conversion unit (34) in [0113]that converts a pixel voltage into pixel data, and the endoscope device further comprises: a control device (3) in [0039] and (29) in [0055] having a storage unit (22) in [0055] that stores the pixel data provided from the imaging device and an image processing unit (21) in [0055] that creates frame data from the pixel data, processes the frame data, and uses digital zooming “electronic zooming” in [0114] and [0307] for magnification adjustment on the frame data; and a display device (6) in [0039]
As to Claim 9, Doguchi disclose the endoscope device as recited claim 2, wherein the insertion unit has a lens system that includes an objective lens (17) in [0048] providing a view angle of 80 degrees or more (as the endoscope is moved in different positions) and a diffusion layer (16) in [0046] that diffuses light supplied from the illumination device and outputs the diffused light to the object.
As to Claim 10, Doguchi disclose the endoscope device as recited in claim 2, wherein the imaging device has an A/D conversion unit (34) in [0113] that converts a pixel voltage into pixel data, and the endoscope device further comprises: a control device (3) in [0039] and (29) in [0055] having a storage unit (22) in [0055] that stores the pixel data provided from the imaging device and an image processing unit (21) in [0055] that creates frame data from the pixel data, processes the frame data, and uses digital zooming “electronic zooming” in [0114] and [0307] for magnification adjustment on the frame data; and a display device (6) in [0039] that displays the frame data created by the image processing unit on a large screen.

Claims 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doguchi and Kouno and in further view of Hunter et al. (U.S. Publication 2017/0049298, hereinafter “Hunter”).
As to Claims 3 and 8, Doguchi disclose the endoscope device as recited in claims 1 and 2 respectively, wherein the illumination device, the imaging device, and a control device (3) in [0039] and (29) in [0055] are configured as separate devices, however does not specifically disclose a weight of the imaging device. Hunter teaches that a weight of a conventional endoscope is 500 g or less (320 grams) in [0067]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide an imaging device of 500 g or less to maintain an overall weight of 320 grams as taught by Hunter to fulfill the same function with predictable results.
As to Claim 7, Doguchi disclose the endoscope device as recited in claim 6, however does not specifically disclose a length of the insertion unit. Hunter teaches a tubular part of the insertion unit of a conventional endoscope has a length of 10 to 20 cm (a portion of 91cm) in [0067]. It would have been obvious to one of ordinary skill in the art at the time of invention to provide the tubular part of the insertion unit to be 10 to 20 cm as taught by Hunter to fulfill the same function with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20160338580 and 20160338579 are cited to show endoscopies with 8K resolution and weight saving desirability and variable insertion length of flexible portions. 20180042454, 20160295085, and 20060055793 are cited to show endoscopes with digital zoom. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795